PER CURIAM
Petitioner seeks review, pursuant to ORS 144.335, of a final order of the Oregon State Board of Parole setting her parole release date. We remand for reconsideration.
Petitioner was convicted of murder on September 28, 1982, and was sentenced to life imprisonment, with a minimum sentence of ten years. She contends that the Parole Board abused its discretion in setting her release date at June, 1992, following ten years of incarceration. Without more, we would affirm. However, after the briefs were submitted, State v. Macy, 295 Or 738, 671 P2d 92 (1983), was handed down, holding that the legislature has provided no minimum sentence for murder. It is now clear that the ten-year minimum sentence imposed here is void. Although the sentence may not be modified or vacated in this proceeding, we remand this matter to the Parole Board to reconsider petitioner’s parole release date without taking into account the ten-year minimum sentence invalidly imposed.
Remanded for reconsideration.